Citation Nr: 1112035	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from February 1957 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Pertinent to the Veteran's application to reopen his claim of entitlement to service connection for bilateral hearing loss, the Board observes that evidence associated with the claims file since the issuance of the previous denial includes additional service records consisting of National Guard records.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board finds that the newly received National Guard records contain information that is irrelevant to the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, the newly received service records fall outside of the scope of 38 C.F.R. § 3.156(c) and, as such, new and material evidence is required in order to reopen the Veteran's claim.

The reopened claim of entitlement to service connection for bilateral hearing loss and the claim of entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in January 2006, the RO denied service connection for bilateral hearing loss.

2.  Evidence added to the record since the final January 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2010)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran contends that he has bilateral hearing loss due to in-service noise exposure.  Specifically, he asserts that he was exposed to acoustic trauma from pneumatic tools that he used during the course of his duties as a paint chipper as well as 5" cannons and 40mm guns while he was attached to an artillery unit.  Therefore, the Veteran alleges that his current hearing difficulty resulted from such acoustic trauma and, as such, service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a January 2006 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.  At the time of such decision, the RO considered the Veteran's service treatment records and a December 2005 VA examination report.  The RO determined that service connection was not warranted as the evidence failed to show that he had a diagnosis of hearing loss that began in or was aggravated by his active military service or that it manifested to a compensable degree within one year following separation from service.  The RO noted the December 2005 VA examination report noted the Veteran's statements that he was exposed to excessive noise during and after service.  Such also reflected a diagnosis of mild to moderately severe sensorineural hearing loss bilaterally.  The RO further observed that, following a review of the service treatment records and audiological testing, the December 2005 VA examiner opined that the Veteran's hearing loss was not a result of service.  It was noted that the VA examiner reported that such opinion was based on the fact that testing conducted in the military revealed normal hearing upon entrance and separation, and there was no evidence of hearing loss complaints prior to 1985, which was 25 years after service.  Therefore, based on the foregoing, the RO denied service connection for bilateral hearing loss.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In January 2006, the Veteran was advised of the decision and his appellate rights.  Thereafter, he entered a notice of disagreement in May 2006; however, in a December 2006 memorandum, the Veteran's representative reported that the Veteran was withdrawing all issues under appeal and indicated that the Veteran's attached letter confirmed such intention.  In the Veteran's attached statement, he specifically stated that wished to withdraw his appeal for his hearing.  As such, the Veteran's appeal with respect to his claim of entitlement to service connection for bilateral hearing loss was withdrawn.  38 C.F.R. § 20.204 (2005), (2010).  No further communication regarding his claim of entitlement to service connection for bilateral hearing loss was received until May 2008, when VA received his application to reopen such claim.  Therefore, the January 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2010)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.


Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claims of entitlement to service connection for bilateral hearing loss in May 2008, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the January 2006 rating decision, additional evidence consisting of private treatment records, National Guard records, a June 2009 statement from R.E., and the Veteran's statements has been received.  The newly received records reflect that the Veteran wore ear plugs during the entire period he was employed in the machine shop where he worked following his military service.  Additionally, the statement from R.E., a fellow service member, verified the Veteran's description of in-service noise exposure and lack of hearing protection.  He also commented that the Veteran used to always complain about his ears ringing at the end of each workday.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran used hearing protection during his post-service employment in the machine shop.  In this regard, the Board observes that the December 2005 VA examiner determined that the Veteran's hearing loss was not due to noise exposure during service because he had normal whisper voice tests in service and post-service, worked in a machine shop for 10 years, and only wore ear protection during the last 5 years of that time.  Moreover, R.E.'s statement offers supporting evidence regarding the Veteran's in-service noise exposure.  In this regard, the Board finds that such evidence offers a more complete description of the Veteran's in-service and post-service noise exposure such that another VA examination is warranted so as to determine the nature and etiology of his bilateral hearing loss based on an accurate factual premise.  See Shade, supra.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for bilateral hearing loss.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened.  


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for bilateral hearing loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As indicated previously, the Veteran contends that he has bilateral hearing loss and tinnitus due to in-service noise exposure.  Specifically, he asserts that he was exposed to acoustic trauma from pneumatic tools that he used during the course of his duties as a paint chipper as well as 5" cannons and 40mm guns while he was attached to an artillery unit.  Therefore, the Veteran alleges that his current hearing difficulty and tinnitus resulted from such acoustic trauma and, as such, service connection is warranted.

The record reflects current diagnoses of bilateral hearing loss and tinnitus.  Additionally, R.E.'s June 2008 statement verified the Veteran's description of in-service noise exposure and lack of hearing protection.  He also commented that the Veteran used to always complain about his ears ringing at the end of each workday.  Moreover, the Veteran is competent to assert the occurrence of an in-service injury, i.e., exposure to acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the present case, the Veteran underwent a VA examination in December 2005.  The examiner determined that the Veteran's hearing loss was not due to noise exposure in service because he had normal whisper voice tests in service and post-service, worked in a machine shop for 10 years, and only wore ear protection during the last 5 years of that time.  Since his December 2005 VA examination, the Veteran has provided private audiological treatment records as well as personnel records regarding his job in the machine shop.  The employment records indicate that he wore ear plugs during his entire employment period in the machine shop.  Thus, as the December 2005 VA examination opinion was based at least in part on incorrect information, another examination is warranted.  

Additionally, the Veteran should be provided an examination regarding his claim for tinnitus.  Specifically, given his noise exposure during service, the competent statements of ringing in his ears, and a diagnosis of tinnitus by his private physician, a VA examination is necessary in order to determine whether his current disorder is causally related to active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further observes that the Veteran receives private treatment for his bilateral hearing loss and tinnitus.  Additionally, at the December 2005 VA examination, it was noted that he received hearing aids from VA in 2001; however, VA outpatient treatment records have not been obtained.  Therefore, the Veteran should be given the opportunity to identify any additional treatment records relevant to his bilateral hearing loss and tinnitus, and any identified records, to include those from VA dated since 2001, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his bilateral hearing loss and tinnitus.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated since 2001.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his bilateral hearing loss and tinnitus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should opine whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not related to his military service, to include his in-service noise exposure.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral hearing loss and tinnitus, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


